Citation Nr: 0007599	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-05 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. Section 1151 (West 1991 & Supp. 
1998) for a right shoulder disorder, claimed to have resulted 
from a lack of proper treatment at a Department of Veterans 
Affairs (VA) medical facility in late 1995 and early 1996.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. Section 1151 (West 1991 & Supp. 
1998) for an acquired psychiatric disorder, claimed to have 
resulted from mistreatment at a Department of Veterans 
Affairs (VA) medical facility in late 1995 and early 1996.

3.  Entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans and the postoperative residuals of 
right knee injury, including partial peroneal palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. H.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from June to October 
1985.

In a decision of February 1999, a Department of Veterans 
Affairs (VA) Hearing Officer granted service connection (and 
a 10 percent evaluation) for low back strain.  Accordingly, 
the issue of entitlement to service connection for a "back 
condition," which was formerly on appeal, is no longer before 
the Board of Veterans' Appeals (Board).

Based upon various statements contained in the file, it is 
unclear whether the veteran wishes to pursue the issue of an 
evaluation in excess of 10 percent for his service-connected 
low back disability.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the Regional Office (RO) for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for a right shoulder disability is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for an acquired psychiatric disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

3.  Current manifestations of the veteran's service-connected 
right knee disability more nearly approximate the criteria 
for severe incomplete paralysis of the external popliteal 
nerve (i.e., the common peroneal nerve).


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for a right shoulder disability is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

2.  The claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for an acquired psychiatric disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

3.  An increased (30%) evaluation for osteochondritis 
dissecans and the postoperative residuals of right knee 
injury, including partial peroneal palsy, is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.3, 4.7, and Part 4, Code 8521 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Following a VA psychological evaluation in December 1995, it 
was noted that test results were suggestive of the 
"possibility" of an attention deficiency hyperactivity 
disorder.

In mid-December 1995, the veteran was admitted to a VA 
domiciliary.  At the time of admission, the veteran voiced 
complaints of back and leg pain.  Physical examination 
revealed evidence of scarring and scar tissue on the 
veteran's right knee, as well as the presence of positive 
grafting sites.  Range of motion of the veteran's right knee 
was described as "good."  The veteran's pulses were two-plus 
and symmetrical, and a neurological evaluation was 
essentially unremarkable.  

During the veteran's stay in the domiciliary, he had "greater 
than equal to two visits to E&A" due to increased agitation 
and anxieties.  Accordingly, the veteran received treatment 
for "anger management or agitation problems."  The pertinent 
diagnoses noted at the time of discharge were chronic knee 
pain; and personality disorder, not otherwise specified, with 
anger management problems.  

In early March 1996, the veteran was seen at a VA medical 
facility for chronic leg and shoulder problems.  At the time 
of evaluation, the veteran gave a history of right lower 
extremity peroneal nerve damage secondary to a prior injury.  
Reportedly, following the veteran's enrollment in a wellness 
program "for exercise," he noted the presence of right 
shoulder pain with radiation into the right arm.  According 
to the veteran, he tried to "work through" his pain, but now 
felt he was losing sensation in his arm and hand, as well as 
some dexterity.  The veteran stated that he felt "pin 
prickling" hypersensitivity of the skin of his right hand and 
fingertips, accompanied by numbness and tingling.  Noted at 
the time was a history of a motorcycle injury with impact to 
the right shoulder, as well as a possible prior right 
shoulder dislocation.  Reportedly, the veteran had 
experienced right shoulder pain for approximately 1 1/2 
years, especially on abduction.  His peroneal nerve injury 
was from a prior knee surgery.  According to the veteran, he 
had developed an infection in the area of his surgery, and 
required a muscular rotational graft.  

On physical examination, there was evidence of right shoulder 
pain with abduction, as well as some tenderness to palpation 
in the subacromial area.  Additionally noted was the presence 
of pain with supra and infraspinatus resistance.  The 
veteran's right hand appeared slightly "puffy" though with 
"the same temperature and hydration."  Motor strength of both 
upper extremities was 5/5, with the exception of the supra 
and infraspinatus "secondary to pain."  Deep tendon reflexes 
were one-plus in both upper and lower extremities.  The 
clinical assessment noted was of probable right rotator cuff 
tendinitis and impingement; rule out radiculopathy of the 
right upper extremity/reflex sympathetic dystrophy of the 
right hand; rule out right lower extremity radiculopathy.

On further evaluation approximately four days later, it was 
noted that the veteran was being seen for followup of right 
upper extremity and right lower extremity pain.  The 
pertinent clinical impression was myofascial pain syndrome of 
the neck and shoulder girdle/back; right shoulder impingement 
and mild biceps tendinitis/rotator cuff tendinitis; rule out 
radiculopathy versus neuropathy of the right upper extremity; 
and rule out right lower extremity radiculopathy.  

During the course of VA outpatient treatment in late March 
1996, the veteran stated that his shoulder was somewhat 
"sore," and that he had been riding his motorcycle the 
previous weekend.  

In early April 1996, the veteran was referred to a VA 
Bioethics Committee due to complaints regarding his freedom 
to practice his religion.  At the time of consultation, it 
was noted that the veteran was a member of a religious group 
which utilized incense, candles, and other objects for 
worship, including the antler of a deer, which, although not 
very sharp, could be utilized as a weapon.  Additionally 
noted was the fact that all sharp objects were removed from 
patients at the time they became residents of a VA 
domiciliary.  As a result of this, the veteran believed that 
he had become "unduly stressed."

During the course of the Bioethics consultation, the veteran 
expressed concern about what he believed were impingements 
upon his rights.  Reportedly, the veteran had gone through 
various channels in the medical center, with no resolution of 
his complaints.  The veteran stated that he would like to 
practice his religion with the objects above, and that the 
issue involved was related to a restriction of a veteran's 
right to practice his religion fully due to environmental and 
safety restrictions expected in a medical center.  Following 
the conclusion of the Bioethical consultation, it was noted 
that the committee supported the veteran's right to practice 
his religion, and had reached a consensus with the veteran on 
an approach which was satisfactory to all parties.  More 
specifically, it was recommended that the veteran be allowed 
to bring his candles, incense, etc., to the domiciliary, and 
keep them with his personal belongings.  The veteran's 
candles and incense could not, however, be lighted under any 
circumstances.  Additionally noted was that the deer antler 
in question needed to be kept off station or left with 
police, as the veteran chose.  In addition, the veteran was 
to be provided access to the chapel on the north side (of the 
medical facility).

In mid-May 1996, the veteran was discharged from a VA mental 
health clinic.  At the time of discharge, it was noted that 
the veteran had initially come to the mental health clinic 
due to his belief that he might have an adult attention 
deficit hyperactivity disorder.  The veteran was therefore 
admitted to the domiciliary, where he requested individual 
therapy for "anger management."  No such individual therapy 
was available, though the veteran did have some individual 
sessions with a VA physician.  The veteran was consistently 
unhappy with his treatment, and with various other programs 
at the medical center, and made frequent complaints.  The 
veteran was therefore discharged from the domiciliary after 
approximately four months.  At the time, it was noted that 
the veteran was unhappy that the VA would not extend his 
stay, inasmuch as he had no other good housing options.  The 
pertinent diagnoses noted at the time of discharge were rule 
out attention deficit hyperactivity disorder; rule out mood 
disorder not otherwise specified; and personality disorder, 
not otherwise specified (with features of borderline and 
narcissistic personality disorder).  At the time of 
discharge, the veteran's personality disorder was described 
as his "primary diagnosis."

Following a VA electromyographic examination of the veteran's 
right lower extremity in June 1996, there was noted evidence 
of an old residual right peroneal nerve injury, though with 
no motor root compression in the right lumbosacral spine.  
Electromyographic examination of the veteran's right shoulder 
and arm conducted at that same time showed normal right 
median and ulnar motor and sensory conduction studies, with 
no significant abnormal EMG findings in the right upper 
extremity muscles or cervical paraspinal musculature.  The 
clinical impression was of a negative electrodiagnostic 
study.

In November 1996, a VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran stated 
that in 1985, while in service, he had sustained an injury to 
his right knee.  Reportedly, in 1986, the veteran underwent 
an "orthoscopic
procedure" on his right knee.  Somewhat later, in 1989, he 
underwent additional surgery at a private medical facility.  
At that time, the veteran underwent a "Matchett procedure," 
following which his knee became infected.  As a result of the 
infection, grafts were done "2 to 3 times."  At the time of 
evaluation, the veteran complained of numbness at the site of 
his skin grafting, as well as "nerve damage with decreased 
sensation at the site."  

On physical examination of the veteran's right knee, there 
was no evidence of any swelling.  On the anterior aspect of 
the veteran's knee, there was a scar just below the patella 
secondary to grafting.  Along the lateral aspect of the right 
knee was a large (10 centimeter in maximum diameter) 
cicatrix.  The scar border was hypersensitive to light touch, 
though the scar area itself was hyposensitive.  Further 
evaluation of the veteran's right knee showed no evidence of 
any subluxation or mediolateral instability.  The anterior 
and posterior drawer tests were negative, and range of motion 
testing showed painless flexion to 100 degrees, with 
extension to zero degrees.  The medial collateral and lateral 
collateral ligaments were intact, with no attenuation.  The 
posterior and anterior cruciates were likewise normal, and 
strength testing at the knee was 4+/5.  The veteran was able 
to walk on his heels, but stated that he was unable to walk 
on his toes.  This did not reflect weakness of the anterior 
lower extremity musculature, but rather of the posterior 
lower extremity musculature, which was not innervated by the 
peroneal nerve.  At the time of evaluation, there was no 
evidence of footdrop (a sign of peroneal nerve injury/palsy).  

Radiographic studies of the veteran's right knee conducted in 
early March 1986 were described as showing degenerative joint 
changes of the patellofemoral joint.  There was a bone island 
of the upper tibia, and a stable joint "to the head of the 
fibula."  Further noted was the presence of Osgood-
Schlatter's disease, with a tibial tuberosity accompanied by 
calcification in the patellar ligament. 

Radiographic studies conducted in November 1996 showed 
evidence of postoperative changes, with two screws 
overlapping the proximal tibial and fibular holes within the 
proximal tibia.  The proximal tuberosity was irritated, 
correlating with examination in March 1996.  The pertinent 
diagnoses were status postoperative patellofemoral pain 
syndrome, with mild to moderate range of motion deficits; and 
no clinical evidence of current peroneal nerve injury or 
palsy.  

On VA genitourinary examination in January 1997, the veteran 
reportedly stated that he could not "stand to be touched by 
anybody."  The veteran denied difficulty with sexual 
function, and a physical examination was essentially 
unremarkable.  The diagnosis was psychogenic sexual 
dysfunction.  

On VA psychiatric examination, likewise conducted in January 
1997, the veteran stated that he was angry most of the time, 
and suffered from "emotional outbursts and rage reactions," 
such that he wanted to "strike out at things and people."  
The veteran dated his symptoms to December 1995, when he was 
a resident at a VA hospital domiciliary.  Reportedly, the 
veteran lived there for four months due to problems with 
"back strain."  According to the veteran, he had not gotten 
the treatment that he was there for, and, as a result, became 
"angrier during his stay there."  The veteran stated that he 
was not allowed to practice his religion on the grounds of 
the domiciliary, to keep his "trappings" with him, to pray on 
the grounds, or even to keep his candles and incense in his 
locker.  According to the veteran, while he did receive 
medication, and was allowed to attend an anger management 
group, he was given no other treatment .  Reportedly, on 
those occasions when he attempted to talk to "domiciliary 
counseling," he was informed that such counseling was "only 
for emergencies."  In April 1996, the veteran was apparently 
"kicked out" of the domiciliary because his time had expired.  
At that time, the veteran felt that he "needed more time," 
and, as a result, came out "emotionally screwed up."  
According to the veteran, since his experience at the VA 
domiciliary, he had been feeling "angry and intolerant, 
hypercritical, and easily frustrated."  Reportedly, when 
touched, the veteran felt "a sensation of pain."  

On mental status examination, the veteran's speech displayed 
a normal rate and rhythm.  His thought processes were linear 
and coherent, though his mood was somewhat depressed.  At the 
time of evaluation, the veteran's affect displayed a full 
range.  He denied suicidal thoughts, and there was no 
evidence of any psychosis.  Cognitive functions were intact, 
and the veteran's insight was fair, with judgment which was 
"fair to good."  The pertinent diagnoses were rule out post-
traumatic stress disorder; rule out intermittent explosive 
disorder; and rule out attention deficit disorder, adult 
residual.

On VA orthopedic examination in January 1997, the veteran 
gave a history of chronic right shoulder pain from overuse, 
in addition to a right knee hyperflexion injury in 1985.  The 
veteran further noted that he was status post reconstruction 
of his right knee, with subsequent infection and skin 
grafting.  Current complaints included pain in the right 
shoulder and upper arm "shooting down to the elbow," as well 
as right knee pain and lateral leg numbness.

On physical examination, there was pain with the extremes of 
range of motion.  Additionally noted was some tenderness over 
the subacromial bursa, in conjunction with bicipital 
tendinitis.  Further evaluation revealed a right knee/leg 
defect following surgery, consisting for the most part of a 
"much" lateral upper calf defect (that is, depression).  
There was numbness over the veteran's lateral leg, as well as 
weak foot eversion, and 3/5 strength in the area of the 
veteran's anterior right tibia.  Examination was negative for 
the presence of any swelling, and there was pain over the 
veteran's medial knee with flexion.  Range of motion 
measurements for the veteran's right shoulder showed flexion 
to 165 degrees, and extension to 75 degrees, with internal 
rotation to 45 degrees, and external rotation to 70 degrees.  
Range of motion measurements for the veteran's right knee 
showed flexion to 115 degrees, with extension to 180 degrees.  
The pertinent diagnoses were possible right shoulder 
subacromial bursitis; and right knee/leg defect-deformity, 
with right peroneal nerve injury.  

In November 1997, the veteran was seen at a VA outpatient 
treatment clinic for complaints of back and right leg pain.  
At the time of evaluation, the veteran gave a history of 
chronic low back pain, as well as right knee pain "status 
post multiple surgical procedures resulting in peroneal nerve 
injury."  According to the veteran, he suffered from right 
footdrop, for which he had been seen in the "brace clinic," 
and given a "AFO." 

On physical examination, there was no evidence of any 
localized tenderness, or of spasms or trigger point pain.  
Later evaluation showed some evidence of right footdrop.  The 
clinical assessment was chronic back and leg pain, stable.

During the course of a decision of the Office of Hearings and 
Appeals of the Social Security Administration dated in March 
1998, it was noted that, based on a report of January 1998, 
the veteran suffered from a major depressive disorder "in 
remission."  

In mid-March 1998, the veteran was seen at a VA outpatient 
clinic.  At the time of evaluation, the veteran gave a 
history of damage to the right peroneal nerve secondary to 
infection following bone graft surgery, "for which he wore a 
left AFO."  He additionally complained of left shoulder pain 
and stated that his right upper extremity became numb "when 
lying in certain positions."  Reportedly, an 
electromyographic evaluation conducted in January 1998 showed 
evidence of active denervation in the right peroneal 
distribution, with no evidence of radiculopathy.

On physical examination, there was a scar/muscle flap in the 
area of the veteran's right upper tibia from a previous 
injury.  Additionally noted was some atrophy of the muscles 
of the veteran's right leg.  Muscle strength of the 
quadriceps in the veteran's right lower extremity was 4+/5.  
Sensory evaluation showed evidence of hypesthesia in the 
right cranial distribution.

In correspondence of November 1998, the veteran's mother and 
father wrote that, in early 1996, following the veteran's 
entry into the VA domiciliary, they could hear the 
"frustration and anger creeping into his voice" during their 
weekly telephone conversations.  Reportedly, the veteran was 
angry that the doctors assigned to his case were not 
listening to his problems, and that the VA seemed not to be 
treating him for his back and leg conditions.

In correspondence received in November 1998, the veteran's 
private physician wrote that he had been seeing the veteran 
for individual weekly support of psychotherapy since March 
1997, and that the veteran had received diagnoses of a major 
depressive disorder (in remission), and a schizotypal 
personality disorder.  Much of the veteran's initial therapy 
focused on resolving and dealing with the veteran's anger 
towards the VA domiciliary.  Reportedly, during the veteran's 
stay at the domiciliary, he felt "most vulnerable," and, 
accordingly, needed "support and understanding" that his 
rights and/or beliefs were being violated, which resulted in 
not only fear, but anger.  According to the veteran, his 
anger was justified, inasmuch as the VA domiciliary staff did 
not recognize his individual needs, and then used his anger 
against him "by writing negative reports about him."

In correspondence of late December 1998, one of the veteran's 
associates wrote that he had been "friends" with the veteran 
for many years, and that, once the veteran "entered the VA," 
there was a decided change in his behavior in various social 
situations with his friends.  Reportedly, when the veteran 
left the VA and returned to living with his parents, "he 
expressed a lot of rage, anger, and frustration at how he had 
been treated by the facility."

During the course of VA outpatient treatment in December 
1998, the veteran gave a history of chronic low back pain and 
right lower extremity weakness.  Reportedly, prior 
electromyographic testing had been consistent with peroneal 
nerve damage, and not with radiculopathy.  The veteran 
additionally complained of right knee pain and "giving out."  
Reportedly, the veteran had undergone surgery on his right 
knee in 1989, following which he experienced persistent 
symptoms.  The veteran additionally complained of right arm 
pain "shooting down the arm with elevation of the arm."  

On physical examination, tests of leg raising were 
"inconsistent."  The veteran's right knee showed evidence of 
severe deformity over the fibular head, with scarring, and 
some mild/medium laxity, especially with valgus stress.  
There was positive dysesthesia of the right foot and lateral 
leg, accompanied by a slight decrease in full extension.  
Tests of muscle strength showed 3/5 dorsiflexion, and 4/5 for 
the quadriceps.  The pertinent diagnoses were right knee 
osteoarthritis, and peroneal nerve damage secondary to 
surgery, with EMG findings consistent with isolated peroneal 
nerve damage.

In correspondence of May 1999, one of the veteran's friends, 
a psychologist, wrote that, following the veteran's stay in a 
VA domiciliary, he (the veteran) was given to fits of anger, 
and emotional breakdown to the point of tears, as well as 
deep depression, severe mood swings, and a general loss of 
caring in many things.  

In correspondence received in May 1999, one of the veteran's 
associates wrote that the veteran was worse upon his release 
from the VA "than before he was admitted."

Currently of record are various color photographs of the 
veteran's right lower extremity received in May 1999.  

Analysis

Regarding the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998), the threshold question which must be resolved is 
whether the veteran's claims are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (!990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that the veteran suffers from a right shoulder disability or 
psychiatric disorder which is in some way the result of 
treatment, or the lack thereof, by VA medical personnel is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans' Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOPGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claims for 1151 benefits 
on that basis.

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death were 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.  

38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury, or an aggravation of an existing 
disease or injury, and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358. 

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment , or (2) 
is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment, or (3) is the continuance or natural progress of 
disease or injuries for which VA hospitalization or medical 
or surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected.

As regards the veteran's claim for § 1151 benefits for a 
right shoulder disability, the Board notes that, while during 
a period of VA hospitalization in March 1996, the veteran 
complained of right shoulder pain with radiation to his right 
arm following the initiation of a "wellness program" for 
exercise, it was additionally noted at that time that the 
veteran had a history of a prior motorcycle injury with 
"impact" to his right shoulder.  According to the veteran, he 
had experienced problems with right shoulder pain for 
approximately 1 1/2 years, especially with abduction.  

The Board observes that, on electromyographic examination in 
June 1996, median and ulnar motor and sensory conduction 
studies of the veteran's right upper extremity were within 
normal limits.  Moreover, there were no significant abnormal 
electromyographic findings noted in the right upper extremity 
muscles or right cervical paraspinal muscles.

The Board notes that, at the time of a VA orthopedic 
examination in November 1996, the veteran voiced no 
complaints regarding his right shoulder.  While on subsequent 
VA orthopedic examination in January 1997, there was noted 
the presence of "possible" right shoulder subacromial 
bursitis, at no time has it been demonstrated that the 
veteran's current right shoulder disability is in any way the 
result of treatment by VA medical personnel.  More 
specifically, it is yet to be demonstrated that the veteran 
has suffered "additional disability," which is to say, right 
shoulder disability, as a result of treatment, or the lack 
thereof, by VA medical personnel.  Accordingly, his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded, and must be denied.

Turning to the issue of entitlement to § 1151 benefits for an 
acquired psychiatric disorder, the Board observes that, on 
more than one occasion, the veteran has received a diagnosis 
of a personality disorder.  At the time of the veteran's 
admission to a VA domiciliary in December 1995, he 
experienced problems with increased agitation and anxiety, 
for which he received treatment.  Apparently, one of the 
veteran's primary complaints revolved about his inability to 
"practice his religion" within the confines of the 
domiciliary, given that his religious practices involved the 
burning of candles and incense, and certain practices 
involving a "deer antler."  In early April 1996, in an 
attempt to accommodate the veteran, a Bioethics Committee was 
convened, with the result that the veteran was allowed to 
bring his candles and incense into the domiciliary, as long 
as they were not lit.  While he could maintain possession of 
his "deer antler," that item needed to be kept off station, 
or left with police, as he so chose.  The veteran was given 
access to the hospital chapel, and provided a number with 
which to contact the hospital chaplain.

The Board concedes that, on various occasions, the veteran 
has received a number of varying psychiatric diagnoses, 
including major depressive disorder and psychogenic sexual 
dysfunction.  However, on no occasion has the veteran's 
psychiatric symptomatology been shown to be the result of 
treatment by VA medical personnel.  Nor has it been 
demonstrated that the veteran suffered any additional 
psychiatric disability as a result of such treatment.  The 
veteran's predominant symptomatology, being attributable to 
the aforementioned personality disorder, is not subject to a 
grant of compensation benefits, inasmuch as personality 
disorders are not appropriate subjects for awards of 
compensation pursuant to applicable law and regulation.  See 
38 C.F.R. § 3.303(c) (1998).  

Based on the aforementioned, the Board is of the opinion that 
the veteran's current psychiatric symptomatology, to the 
extent that it exists, is in no way the result of medical 
treatment, or the lack thereof, by VA personnel.  Under such 
circumstances, compensation benefits pursuant to the 
provisions of 38 C.F.R. § 1151 for an acquired psychiatric 
disorder are not warranted.

Finally, as regards the issue of an increased rating for the 
veteran's service-connected right knee disability, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the rating is at issue, the 
present level of disability is of primary concern.  Though a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

In the present case, while at the time of a VA orthopedic 
examination in November 1996, there was evidence of some 
deformity of the veteran's right knee, no subluxation or 
mediolateral instability was in evidence, nor was there 
evidence of any swelling.  The anterior and posterior drawer 
tests were negative, and both the medial collateral and 
lateral collateral ligaments were intact, with no 
attenuation.  Range of motion testing showed painless flexion 
to 100 degrees, with extension to 0 degrees.  Strength 
testing of the knee was 4+/5 and the veteran was able to walk 
on his heels.  At the time of evaluation, there was no 
evidence of any footdrop.

On more recent VA orthopedic examination in January 1997, 
there was once again noted the presence of a post surgical 
right knee defect, that is, a depression in the area of the 
veteran's lateral upper calf.  While there was some weakness 
on eversion of the veteran's foot, anterior strength in the 
veteran's right tibia was 3/5.  Once again, there was no 
evidence of swelling.  Range of motion measurements of the 
veteran's right knee showed flexion to 115 degrees 
accompanied by pain, in conjunction with extension of 180 
degrees.

The Board notes that the 20 percent evaluation currently in 
effect contemplates the presence of moderate incomplete 
paralysis of the external popliteal, which is to say, the 
common peroneal, nerve.  38 C.F.R. Part 4, Code 8521 (1998).  
In order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of severe 
incomplete paralysis of the common peroneal nerve, or, in the 
alternative, other severe impairment of the veteran's right 
knee.  38 C.F.R. Part 4, Codes 5257, 8521 (1998).  An 
increased evaluation would, similarly, be indicated were 
there to be demonstrated a limitation of flexion to 15 
degrees, or a limitation of extension to 20 degrees.  
38 C.F.R. Part 4, Codes 5260, 5261 (1998).

As is clear from the above, the veteran currently suffers 
from rather significant impairment as a result of his 
service-connected right knee disability.  However, at 
present, he does not exhibit a limitation of motion of the 
right knee sufficient to warrant an increased evaluation.  
Nonetheless, based on the evidence of record, the Board is of 
the opinion that current manifestations of the veteran's 
right knee pathology more nearly approximate the criteria for 
severe incomplete paralysis of the external popliteal (that 
is, the common peroneal) nerve.  See 38 C.F.R. Part 4, Code 
8521 (1998).  This is particularly the case given the recent 
evidence of right knee pain and lateral leg numbness, as well 
as "weak" eversion of the veteran's right foot, and a loss of 
right tibial muscle strength.

The Board concedes that, on at least one occasion, there has 
been noted the presence of some "footdrop," apparently the 
result of the veteran's right knee disability.  However, the 
vast majority of the evidence is to the effect that the 
veteran does not, at present, suffer from the complete 
paralysis with footdrop requisite to the assignment of a 40 
percent evaluation.  Nor is there evidence of any slight 
drooping in the first phalanges of all toes, inability to 
dorsiflex the foot, loss of toes, loss of abduction of the 
foot, weakened adduction of the foot, or anesthesia covering 
the entire dorsum of the foot and toes.  38 C.F.R. Part 4, 
Code 8521 (1998). 

ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability are 
denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder are 
denied.

An increased (30%) evaluation for service-connected 
osteochondritis dissecans and postoperative residuals of a 
right knee injury with partial peroneal palsy is granted, 
subject to those regulations governing the award of monetary 
benefits.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

